United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2380
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
John D. Bratton,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 7, 2005
                                Filed: July 26, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       John Bratton appeals the sentence the district court1 imposed after he pleaded
guilty to two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). After
moving to withdraw and filing a brief under Anders v. California, 386 U.S. 738
(1967), Bratton’s counsel, with this court’s permission, filed a supplemental brief
raising an argument based on United States v. Booker, 125 S. Ct. 738 (2005), and
requesting oral argument; the government has filed a responsive brief. We deny the
request for oral argument, grant counsel’s motion to withdraw, and affirm.

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      At sentencing, over Bratton’s objection, the district court determined that he
was a career offender under U.S.S.G. § 4B1.1. The court also denied Bratton’s
motion for a downward departure based on a criminal history score that Bratton
argued over-represented the seriousness of his past conduct.

       As he did below, Bratton argues that one of the convictions on which his
career-offender classification was based should not count as a qualifying conviction
for career-offender purposes. Bratton was convicted in Kansas in 1992 for “attempt
to possess marijuana with intent to sell.” He argues that the conviction should not
count because it was an attempted crime only and involved Bratton’s possession of
only 29 grams of marijuana, which he intended to use personally. We agree with the
district court that these arguments are unavailing. See U.S.S.G. § 4B1.2(b) &
comment. (n.1) (defining “controlled substance offense” to include attempted
possession with intent to distribute); United States v. Hernandez, 309 F.3d 458, 462
(7th Cir. 2002) (rejecting argument that conviction for possession of cocaine with
intent to sell should not be counted under career-offender Guideline because
conviction was 10 years old and involved “very small amounts of the drug”). As for
the district court’s denial of Bratton’s downward-departure motion, such denial is
unreviewable. See United States v. Mohr, 407 F.3d 898, 902 (8th Cir. 2005) (per
curiam) (denial of downward departure based on over-representative criminal history
is unreviewable where district court was aware of its authority to depart).

      Bratton did not preserve his Booker argument, and we conclude that he cannot
show plain error. See United States v. Pirani, 406 F.3d 543, 549-50, 552-53 (8th Cir.
2005) (en banc) (preservation of Booker error; plain-error standard of review). The
judgment is affirmed.
                       ______________________________




                                         -2-